Citation Nr: 0327883	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.

2.  Entitlement to an increased rating for the service-
connected arthritis of the cervical and dorsal spine, 
currently evaluated as 20 percent disabling. 


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to October 
1957, October to November 1962 and from July 1990 to February 
1993.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO).  


REMAND

There have been changes in the law during the pendency of 
this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), made significant changes to the VA's duty to notify 
and to assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2003).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The Board notes that in 
May 2000, the veteran identified treatment by the VA and a 
private physician; those records have not been obtained.  It 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

Service connection is currently in effect for arthritis of 
the cervical and dorsal spine, rated on the basis of 
limitation of motion under Diagnostic Codes 5003-5920.  On VA 
orthopedic examination in March 2000 and VA neurologic 
examination in February 2000, each examiner indicated that 
the veteran had degenerative disc disease of the cervical 
spine.  The orthopedic examiner concluded that degenerative 
disc disease stemmed from the service-connected degenerative 
arthritis.  Following additional examinations to determine 
the current extent of the cervical and dorsal spine 
disability, the RO should readjudicate the increased rating 
claim, to include consideration of whether the degenerative 
disc disease is part of the service-connected disability and, 
if so, to consider the application of Diagnostic Code 5293 
pertaining to intervertebral disc syndrome.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be contacted and 
requested to sign and submit a consent 
form for the release to VA of records of 
Dr. Ludmilla Gracanin and asked to 
identify the dates of treatment for the 
service-connected cervical spine 
disability.  When the consent form is 
received, the RO should contact Dr. 
Gracanin, and request copies of all 
records concerning treatment of the 
veteran's spine disability.  All records 
obtained should be associated with the 
claims folder.

3.  The RO should obtain copies of all VA 
outpatient records concerning treatment 
of the veteran's cervical and lumbar 
spine disabilities, including all records 
of treatment from the Cincinnati VA 
Medical Center in 2000.  All records 
obtained should be associated with the 
claims folder.

4.  After the above treatment records 
have been requested and obtained, afford 
the veteran VA orthopedic and neurologic 
examinations to determine the nature and 
extent of the service-connected cervical 
spine disability.  Send the claims folder 
to each examiner for review.  All 
necessary tests and studies should be 
conducted.  Each examiner should be 
requested to fully describe all of the 
disability symptoms and impairment of the 
veteran's service-connected cervical and 
dorsal spine disability.  Range of motion 
testing and assessments of functional 
impairment due to pain on motion and use 
must be included.  The orthopedic 
examiner should express an opinion as to 
the severity of any orthopedic 
manifestations and the neurologic 
examiner should express an opinion as to 
the severity of any neurologic 
manifestations of the service-connected 
cervical and dorsal spine disability.  If 
there is functional impairment due to 
pain, an assessment of the degree of 
impairment should be provided.  The 
examiner should describe whether pain 
significantly limits functional ability 
during flare-ups or when the cervical and 
dorsal is used repeatedly. 

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The RO should readjudicate the 
rating for the veteran's service-
connected cervical and dorsal spine 
disability with consideration of whether 
degenerative disc disease is part of the 
service-connected disability and, if so, 
considering the applicability of both old 
and new criteria under Diagnostic Code 
5293 for rating intervertebral disc 
syndrome.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



